Citation Nr: 1805189	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  09-27 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as due to service-connected tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1994 to August 1998.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was previously before the Board in August 2013, March 2016, and June 2017, when it was remanded for development.  

The Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ) in June 2013.  A transcript of that proceeding has been associated with the claims file.  As noted in the Board's June 2017 remand, the Veteran was informed that the VLJ who conducted the June 2013 hearing was no longer employed by the Board, and he did not request a new hearing before a different VLJ.  Thus, a new hearing is not required prior to adjudicating the instant appeal.  


FINDINGS OF FACT

1.  The Veteran was exposed to hazardous noise during service in connection with his duties as a motor vehicle operator and vehicle recovery operator, and his service treatment records note a significant threshold shift in hearing during service.  

2.  The medical evidence of record establishes that the Veteran has a current bilateral hearing loss disability as defined by VA regulations.  

3.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss disability was caused by, or is otherwise etiologically related to, his active military service.  



CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


